38 So. 3d 631 (2010)
THE MISSISSIPPI BAR
v.
Bobby B. DeLAUGHTER.
No. 2009-BD-01903-SCT.
Supreme Court of Mississippi.
June 3, 2010.

ORDER
JAMES E. GRAVES, JR., Presiding Justice, for the Court.
¶ 1. This matter came before the Court en banc on the Formal Complaint filed by the Mississippi Bar. The Bar filed a Formal Complaint against attorney Bobby B. DeLaughter based upon his plea of guilty in the United States District Court for the Northern District of Mississippi to one count of attempting to obstruct, influence, and impede an official proceeding of the United States in violation of Title 18 U.S.C. § 1512(c)(2). DeLaughter did not file a response and waived service of process through counsel.
¶ 2. On November 20, 2009, the United States District Court entered a judgment in United States of America v. Bobby B. DeLaughter, 3:09CR00002-002, adjudicating DeLaughter guilty and sentencing him to serve eighteen months in the custody of the Federal Bureau of Prisons, to two years supervised release, and to pay assessments of $100. On November 30, 2009, the Bar filed this Formal Complaint pursuant to Rule 6 of the Mississippi Rules of Discipline. Because DeLaughter has been adjudicated guilty of a felony, the Bar asks this Court to: Strike the name of Bobby B. DeLaughter from the rolls of the Mississippi Bar; immediately suspend DeLaughter from the practice of law in Mississippi pursuant to Rule 6(a) of the Mississippi Rules of Discipline; enter an order of disbarment pursuant to Rule 6(d) after the time for appeal from the judgment of conviction expires; and, upon entry of an order for disbarment, assess DeLaughter with the costs associated with this action. After due consideration, this Court finds that the requested relief should be granted. Further, this Court takes judicial notice of the fact that no appeal has been filed. Therefore, we find that disbarment is proper at this time.
¶ 3. IT IS THEREFORE ORDERED that:
1. Bobby B. DeLaughter is hereby permanently DISBARRED from the practice of law in the State of Mississippi.
2. This order shall constitute notice of permanent disbarment in this cause.

*632 3. The Clerk of this Court shall forward certified copies of this order to Bobby B. DeLaughter and the Executive Director of the Mississippi Bar.
4. Bobby B. DeLaughter shall, within thirty days following entry of this order, notify clients and affected courts of his disbarment and comply with all other requirements applicable to disbarred attorneys pursuant to Rule 11 of the Rules of Discipline for the Mississippi Bar.
5. Bobby B. DeLaughter shall, within forty-five days following entry of this order, file an affidavit with this Court stating that all of his clients have been notified of his disbarment and his consequent inability to practice law in Mississippi and that he has complied fully with all of the requirements set forth in MRD 11.
6. The Clerk of this Court shall immediately forward certified copies of this order to the Chancery Clerk and the Circuit Clerk of Hinds County and to the senior chancellor of the Chancery Court of Hinds County and to the senior circuit judge of the Circuit Court of Hinds County, and the order shall be entered upon the minutes of those courts in accordance with Rule 8.6(iii) of the Rules of Discipline.
7. The Clerk of this Court likewise shall immediately forward certified copies of this order to the Clerks of the United States District Courts for the Northern and Southern Districts of Mississippi, the Clerk of the United States Court of Appeals for the Fifth Circuit, and the Clerk of the Supreme Court of the United States.
8. Costs of these proceedings are hereby assessed against Bobby B. DeLaughter.
¶ 4. SO ORDERED, this the 3rd day of June, 2010.